Citation Nr: 1822097	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  15-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a psychiatric disability.

4. Entitlement to service connection for a heart disability.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for a left hand disability.

7. Entitlement to service connection for a stomach disability.

8. Entitlement to service connection for a back disability.

9. Entitlement to service connection for a brain tumor.

10. Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2013 and December 2015 rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2015 VA Form 9 (substantive appeal), the Veteran requested a Travel Board hearing; he withdrew the request in June 2016.  In March February 2017, a hearing was held before a Decision Review Officer (DRO) at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The matters of service connection for bilateral hearing loss, a psychiatric disability, hypertension, a left hand disability, a back disability, and left shoulder disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




FINDINGS OF FACT

1. The Veteran's heart disability was not manifested in service or within a year following his discharge from active duty, and the preponderance of the evidence is against a finding that such disability is etiologically related to his service.

2. The Veteran's tinnitus was not manifested in service or within a year following his discharge from active duty, and the preponderance of the evidence is against a finding that such disability is etiologically related to his service and exposure to hazardous noise levels therein.

3. The Veteran's stomach disability was not manifested in service, and the preponderance of the evidence is against a finding that such disability is etiologically related to his service.

4. The Veteran's pituitary gland tumor was not manifested in service or within a year following his discharge from active duty, and the preponderance of the evidence is against a finding that it is etiologically related to his service.


CONCLUSIONS OF LAW

1. Service connection for a heart disability is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. Service connection for tinnitus is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3. Service connection for a stomach disability is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4. Service connection for a pituitary gland tumor is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify in the matter of service connection for tinnitus was satisfied by correspondence in August 2012.  It appears a VCAA notice letter regarding claims of service connection for a heart a disability, stomach disability, and brain tumor was not mailed to the Veteran.  However, while he did not receive formal VCAA notice for those claims, he was notified of what evidence would serve to substantiate these claims of service connection at the February 2017 DRO hearing.  His testimony reflects knowledge of what is necessary to substantiate these claims.  Prejudice from a notice deficiency is not alleged.

The AOJ did not arrange for VA examinations for the matters of service connection for a heart disability, stomach disability, or a tumor of the pituitary gland.  As will be further explained below, such examinations are not needed because the record does not contain any competent evidence suggesting there may be a link between such disabilities and the Veteran's active duty service.  Absent any competent (medical) evidence suggesting that such disabilities might be related to his service, examinations to secure medical nexus opinions are not necessary, as even the low threshold standard (as to when an examination is needed) endorsed by the U.S. Court of Appeals for Veterans Claims (CAVC) in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).

The Board notes that the issues remaining on appeal are being remanded, in part, to obtain potentially outstanding VA treatment records.  As will be further explained below, such records may be pertinent to those matters because he contends those disabilities were manifested in service and have persisted.  He has not asserted that a heart disability, stomach disability, or pituitary gland tumor was manifested in service (or that a cardiovascular disability or brain tumor was manifested within a year following separation).  Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary. 
The Veteran and his representative have not raised any other issues regarding VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnosis related to disabilities of the heart or stomach and tumor of the pituitary gland.  On December 1967 service separation examination, his head, ears, heart, and abdomen were normal on clinical evaluation.  In an accompanying report of medical history, he checked the appropriate boxes to indicate he did not have ear or stomach trouble, frequent indigestion, or a tumor.

The Veteran's service personnel records show he was an air frame repairman; it may reasonably be conceded that by virtue of such occupation he was exposed to hazardous levels of noise in service.  He served in 707th Maintenance Battalion of the 7th Infantry Division, and was deployed to Korea from August 1966 to September 1967.   

An August 2004 VA treatment record notes the Veteran reported he was told he had a heart murmur two weeks earlier when seeking treatment at a non-VA emergency room for febrile illness.  An echocardiogram revealed severe aortic insufficiency.  An October 2004 treatment record notes he complained of a two-week history of epigastric abdominal pain.  Dyspepsia was assessed.  A 2004 esophagogastroduodenoscopy (EGD) showed gastritis and duodenitis.  July 2007 VA treatment records note GERD was diagnosed after he sought treatment for chest pain.  

A May 2009 VA treatment record notes the Veteran reported he had a tumor removed from his pituitary gland in April 2009.

A March 2012 VA audiological consultation report notes the Veteran's complaint of hearing loss.  He denied tinnitus.  

A June 2012 VA Agent Orange examination report notes he reported he deployed to South Korea from 1966 to 1967 and worked close to the DMZ.  

A February 2013 VA treatment record notes the Veteran reported he was having surgery for another tumor on his pituitary gland.  

On April 2013 VA audiological examination, tinnitus was diagnosed.  The Veteran reported he first noticed the tinnitus approximately 15 years prior to the evaluation.  The examiner opined the tinnitus was not at least likely as not related to military noise exposure.  She explained the onset was too far removed from service to be related.  The examiner separately noted he did have military noise exposure but also had more than 30 years of postervice occupational noise exposure.

A May 2013 VA treatment record notes the Veteran reported he believed he was exposed to gases sprayed by North Korea while deployed to South Korea.  

An August 2014 EGD showed possible Barrett's [ulcer] and gastritis.

A May 2015 private audiological report notes a history of military noise exposure and no history of recreational hearing loss.

In a May 2015 substantive appeal, the Veteran reported he was exposed to acoustic trauma in service because he was around helicopters and airplanes regularly.  
An August 2015 EKG showed possible atrial enlargement, incomplete right bundle branch block, and nonspecific T-wave abnormality.  

At the February 2017 DRO hearing, the Veteran acknowledged he had no way to connect the brain tumor with service.  He reported he was exposed to aircraft noises inside a hangar and that he began experiencing tinnitus in service.  He reported his stomach pain began "way back," noting he meant before 2009.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases (including tinnitus as an organic disease of the nervous system, cardiovascular disease, and brain tumors) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for other diseases of the nervous system, cardiovascular disease, and tumors of the brain).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Tinnitus 

It is not in dispute that the Veteran now has tinnitus, which was diagnosed on April 2013 VA examination.  What he still must show to establish service connection for the tinnitus is that it is etiologically related to his service and conceded exposure to hazardous noise levels in service.   

There is no evidence that the tinnitus manifested in service or in the first postservice year.  At the February 2017 DRO hearing, the Veteran reported the tinnitus manifested in service and has persisted.  However, the Board finds that allegation not credible; it is contradicted by contemporaneous clinical recordings and is self-serving and (See Pond v. West, 12 Vet. App. 341 (1999)).  He did not report the tinnitus manifested in service before he filed a claim seeking service connection, and the allegation is inconsistent with his denial of ear trouble on December 1967 report of medical history, denial of experiencing tinnitus on March 2012 audiological evaluation ,and subsequent report that the tinnitus had been manifested [for only] 15 years prior to an April 2013 VA examination.  Consequently, service connection for tinnitus on the basis that such disability became manifest in service and persisted or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

Furthermore, a preponderance of the evidence is against finding that the tinnitus is otherwise related to the Veteran's active duty service.  The April 2013 VA examiner opined the tinnitus was not related to service because of the length of the intervening period between exposure to hazardous level noise in service and when he reported he began experiencing tinnitus.  She explained the onset was too far removed from service to be related (and also noted he had more than 30 years of postservice occupational noise exposure).  The Board places substantial probative value in the April 2013 VA examiner's opinion because it includes rationale that reflects familiarity with the record and cites to supporting factual data.  There is no medical opinion in the record to the contrary.  Accordingly, the tinnitus cannot be found to have been incurred during active duty service, and a preponderance of the evidence is against the claim for service connection for tinnitus.

The Board has considered the Veteran's general assertions that his tinnitus manifested after service but is related to his conceded exposure to hazardous noise levels in service.  Without evidence of onset in service and continuity of symptoms thereafter, because he is a layperson, he is not competent to opine regarding the etiology of his tinnitus; that is a medical question, which requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Accordingly, the preponderance of the evidence is against the claim of service connection for tinnitus; the appeal in this matter must be denied.

Heart Disability, Stomach Disability, and Brain Tumor 

It is not in dispute that the Veteran now has a variously diagnosed heart disability, a variously diagnosed stomach disability, and had a tumor surgically removed from the pituitary gland.  VA treatment records show diagnoses of a heart murmur, aortic insufficiency, right bundle branch block, and possible atrial enlargement.  Regarding service connection for a stomach disability, they also show diagnoses of dyspepsia, gastritis, duodenitis, and gastroesophageal reflux disease (GERD).  VA treatment records show he reported having a tumor surgically removed from his pituitary gland in April 2009 and again in February 2013.  What he still must show to establish service connection for his variously diagnosed heart and stomach disabilities and pituitary gland  tumor is that such disabilities are etiologically related to his service.   

There is no evidence or allegation that a diagnosed heart disability or a pituitary gland tumor was manifested in service or in the first postservice year. Consequently, service connection for such disabilities on the basis that they became manifest in service and persisted or on a presumptive basis (as chronic diseases under 38 U.S.C.§ 1112; 38 C.F.R. § 3.309(a)) is not warranted.

There is no competent (medical) evidence in the record that suggests the Veteran's variously diagnosed heart disability, tumor of the pituitary gland, or variously diagnosed stomach disability may otherwise be related to his active duty service.  Notably, his head, heart, and abdomen were normal on clinical evaluation on December 1967 service separation examination.  In an accompanying report of medical history, he checked the appropriate boxes to indicate he did not have stomach trouble, frequent indigestion, or a tumor.  At the February 2017 DRO hearing, he reported he began experiencing stomach pain years earlier, but he did not assert it manifested in service.  To the extent he seems to contend these disabilities could be due to exposure to herbicide agents that he came into contact with while stationed in Korea or gases sprayed by, his unit is not listed among those that the Department of Defense (DoD) has identified as operating in the Korean DMZ during the qualifying time period so as to warrant a presumption of exposure to herbicide agents therein and there is no evidence otherwise that during service he was exposed to herbicide agents or gases sprayed by North Korea.  In addition, the regulations do not provide a presumption of service connection based on exposure to Agent Orange for his various cardiovascular (the presumption is limited to ischemic heart disease) and stomach diagnoses or for a pituitary gland tumor, and the record does not contain any medical evidence suggesting there may be a link between the claimed disabilities and exposure to herbicide agents or any other environmental exposures.  38 C.F.R. §§ 3.307, 3.309(e).

The Board has considered the Veteran own general assertions that his claimed heart disability, stomach disability, and tumor of the pituitary gland are related to service.  Because he is a layperson, he is not competent to opine regarding the etiology of such disabilities that manifested after service.  Those are medical questions that require medical expertise.  See Jandreau, 492 F. 3d at 1377.  He does not cite to supporting medical opinion or treatise evidence, and has not expressed a theory of entitlement other than his belief that such disabilities are related to service/environmental exposures therein.  At the February 2017 DRO hearing, he acknowledged there was no evidence of a pituitary gland tumor in service.  Accordingly, the Board concludes the preponderance of the evidence is against the claims of service connection for a heart disability, stomach disability, and tumor of the pituitary gland and that the appeals in these matters must be denied.


ORDER

Service connection for tinnitus is denied.

Service connection for a variously diagnosed heart disability is denied.

Service connection for a variously diagnosed stomach disability is denied.

Service connection for a pituitary gland tumor is denied.


REMAND

The Board finds that further development of the record remains necessary for proper adjudication of the claims remaining on appeal.  

At the 2017 DRO hearing, the Veteran reported he received VA treatment in Ohio before he moved to Alabama in 1992.  He has asserted his claimed hypertension, left hand carpal tunnel syndrome, acquired psychiatric disability, and low back disability were manifested prior his move.  At the February 2017 DRO hearing, he testified he underwent surgery to remove a disc from the spine a year after service.  He also stated that he underwent surgery for left carpal tunnel syndrome in January 1969 and that medication for hypertension was prescribed at the time of the surgeries.  A January 2016 private treatment record notes the Veteran had depression and PTSD that developed in Korea.  The Veteran reported the records of his postservice surgeries and treatment for hypertension were destroyed and are no longer available.  As all outstanding records of VA evaluations or treatment he received for such disabilities could corroborate his assertions that these disabilities manifested in service or shortly thereafter, they are pertinent evidence, and because VA records are constructively of record, such records must be secured.  

The Veteran contends his bilateral hearing loss resulted from exposure to noise in his service as an aviation mechanic.  It is not in dispute that he was exposed to hazardous levels of noise in service.  On April 2013 VA audiological evaluation, bilateral sensorineural hearing loss was diagnosed.  The examiner opined the hearing loss was not at least as likely as not caused by or a result of an event in service.  She explained that while he did have military noise exposure, December 1965 and December 1967 audiological evaluations found his hearing to be within normal limits.  However, the examiner did not address what appears to be a puretone threshold shift at the 4000 Hertz frequency from the time of enlistment to the time of the separation examination.  In a May 2013 notice of disagreement, the Veteran reported he began experiencing hearing loss long before he sought VA treatment for hearing.  [The Board notes it converted the decibel thresholds reported in the December 1965 entrance and December 1967 separation examinations from the American Standards Association (ASA) standard to the International Standards Organization (ISO)-American National Standards Institute (ANSI) standard.]  Another opinion that more fully addresses the factual background is necessary.

On December 1965 entrance examination, the Veteran's spine was normal on clinical evaluation.  The examiner noted he reported a preservice back injury, but examination at the time was negative.  At the February 2017 DRO hearing, he testified a preexisting back disability increased in severity during service due to the stress of basic training and a deployment to South Korea and that he underwent back surgery a year after discharge.  He has not been afforded a VA nexus examination with respect to the claim of service connection for a low back disability.  An examination to secure a medical advisory opinion in the matter is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.

The matter of service connection for a left shoulder disability is inextricably intertwined with the back claim because the Veteran has asserted the shoulder disability is secondary to the claimed back disability.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure complete clinical records of any VA evaluations or treatment the Veteran received for hypertension, left hand carpal tunnel syndrome, an acquired psychiatric disability, a low back disability, and/or a left shoulder disability prior to 1992 (to specifically include at VA medical facilities in Ohio) and updated records of VA evaluations and treatment he has received for such disabilities.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2. The AOJ should thereafter arrange for any further development suggested by the evidence received (e.g., VA examinations with respect to the claims seeking service connection for an a psychiatric disorder, hypertension, and left hand disability, if indicated).

3. The AOJ should arrange for an audiological evaluation of the Veteran to determine the etiology of his bilateral hearing loss.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should note that the Veteran's military occupation involved exposure to hazardous level noise.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

What is the most likely etiology for the bilateral hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his exposure to noise trauma in service?

The examiner must explain the rationale for all opinions, to specifically include comment on the significance of the apparent puretone threshold shift at 4000 Hz during service.

If the bilateral hearing loss disability is determined to be unrelated to the Veteran's service, the examiner should identify the etiology considered more likely.

4. The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the nature and etiology of his claimed back disability.  Upon review of the record (to include this remand) and examination and interview of the Veteran, the examiner should respond to the following:

(a) Identify (by diagnosis) each back disability entity found or shown by the record during the pendency of the instant claim

(b) Identify the likely etiology for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active service.  [The examiner should note that the Veteran is entitled to a legal presumption of soundness on entry to service with respect to a back disability, and that any opinion indicting that a back  disability pre-existed service must be supported by clear and unmistakable evidence of pre-existence.  If a diagnosed back disability is found to have clearly and unmistakably pre-existed the Veteran's service (and was manifested in service), opine further whether there is clear and unmistakable evidence that the disability was NOT aggravated (permanently worsened) during service (as the Veteran is entitled to a further presumption of aggravation in such circumstances).  Please identify any such evidence.]  

The examiner must include rationale with all opinions, citing to supporting factual data and commenting on the opinions/textual evidence already in the record.

If a back disability is determined to be unrelated to the Veteran's service, the examiner should identify the etiology considered more likely (and explain why that is so).

5. The AOJ should then review the record and readjudicate the remaining claims (including service connection for a left shoulder disability following all further development needed, and in light of the determinations on the other issues).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


